Citation Nr: 0720446	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-15 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation greater than 20 
percent for residuals, status post left shoulder surgery with 
bone density of the left proximal humerus (hereafter "left 
shoulder disability"). 

2.  Entitlement to a disability evaluation greater than 10 
percent for a scar on the left shoulder. 

3.  Entitlement to a disability evaluation greater than 10 
percent for symptomatic flat feet.  

4.  Entitlement to a disability evaluation greater than 10 
percent for bilateral mild degenerative arthritis of the 
first metatarsophalangeal joints and mid tarsal area 
(hereafter "degenerative arthritis").  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not have fibrous union of the humerus of 
the left (minor) shoulder.  

2.  The veteran has the maximum available disability 
evaluation for his scar under the applicable Diagnostic Code 
(DC).  

3.  The veteran's disability from symptomatic flat feet is 
not severe with evidence of marked deformity (pronation, 
abduction), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  

4.  The evidence does not show x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5202 
(2006).

2.  The criteria for an increased rating for a scar on the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.118, DC 7804 (2002 
and 2006).

3.  The criteria for an increased rating for symptomatic flat 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5276 (2006).

4.  The criteria for an increased rating for degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected left shoulder disability, currently 
evaluated as 20 percent under DC 5202 (impairment of the 
humerus).  38 C.F.R. § 4.71a.  

Under DC 5202, a 20 percent rating is warranted for the minor 
arm when there is recurrent dislocation of the humerus at the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at the shoulder level, or with frequent 
episodes and guarding of all arm movements, or when there is 
malunion of the humerus with moderate or marked deformity.  A 
40 percent rating is warranted for the minor arm when there 
is fibrous union of the humerus.  

The Board notes that there is no evidence of ankylosis to 
warrant application of DC 5200 or limitation of motion of the 
arm at shoulder level to warrant application of DC 5201.  
There is also no evidence of impairment of the clavicle or 
scapula to warrant application of DC 5203.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).  

The veteran underwent a VA examination in June 2002.  He 
denied a history of left shoulder dislocation or subluxation 
as well as systemic and constitutional symptoms.  He reported 
taking over the counter medications and applying heat to 
relieve pain in his shoulder.  He frequently woke up at night 
because of left shoulder pain.  He reported being able to 
lift approximately 30 or 40 pounds with his left arm. 

Upon examination, his shoulders were equal at the same level 
without discrepancy.  There was no sign of deformity, 
effusion, swelling, or edema.  There was a restrictive range 
of motion due to pain.  His abduction was 110 degrees, with 
pain beginning at 40 degrees.  His flexion was 120 degrees, 
with pain beginning at 90 degrees.   His extended rotation 
was 80 degrees, with pain beginning at 70 degrees.  External 
rotation was 60 degrees with pain at 40 degrees.  After 
repetitive use, abduction was limited to 50 degrees.  

X-rays of the veteran's left shoulder revealed post-surgical 
changes of the exostosis of the left proximal medial humerus.  
There was an un-united segment of bone of the medial aspect 
of the proximal humerus.  However, there was no bony 
destruction.  The examiner provided a diagnosis of status 
post left shoulder surgery in 1971 for left humerus chondroma 
with residual surgical exostosis and un-united segment of 
bone of the medial aspect of the proximal left humerus.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence 
against the veteran's claim.  The evidence does not show that 
the veteran has fibrous union of the humerus or that his 
arm's motion is limited to 25 degrees from the side.  VA 
treatment records do not provide evidence in support of the 
veteran's claim as they fully support the findings of the VA 
examination. 

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left shoulder disability 
does not more closely approximate a higher rating.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a higher 
evaluation for a scar on his left shoulder, currently rated 
as 10 percent disabling under DC 7804, scars, superficial, 
painful on examination.  38 C.F.R. § 4.118.  During the 
pendency of this appeal, regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders, such as the veteran's scar.  See 
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Therefore, the 
Board will evaluate the veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations.  However, the VA's Office of General 
Counsel determined in an opinion that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOGCPREC 3-00 
(Apr. 10, 2000).  

The RO addressed the previous and amended criteria in the 
February 2004 statement of the case (SOC).  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).  

Under the current DC 7804, a 10 percent evaluation is 
warranted when the scar is superficial and painful on 
examination.  38 C.F.R. § 4.118 (2006).  Under the pervious 
criteria, a 10 percent evaluation is warranted when the scar 
is superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118 (2002).  A 10 percent 
evaluation is the highest available rating under both the 
previous and amended criteria.  The amended criteria are more 
liberal than the previous criteria, and are more favorable to 
the veteran in this case.  

At his June 2002 VA examination, the veteran stated that his 
scar was tender and painful.  Upon examination, the veteran's 
scar was 11 centimeters long and 0.5 centimeters wide.  It 
was straight, flat, and well healed.  It ran along the 
anterior line of the left deltoid muscle.  It was not 
attached to the underlying tissue, fascia, muscle, or bone.  
Its texture was smooth, with no swelling, depression, 
inflammation, or ulceration.  The examiner diagnosed the 
veteran with a symptomatic surgical scar.  

The Board notes that the veteran's scar is not on his head, 
face, or neck.  Therefore DC 7800 does not apply.  His scar 
does not exceed 39 square centimeters or 144 square 
centimeters, which means that DCs 7801 and 7802 are not 
warranted.  There is no evidence showing that the scar is 
unstable to warrant application of DC 7803.  There is no 
evidence that his scar causes limitation of function to 
warrant application of DC 7805.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  

The veteran has the highest available disability evaluation 
under the applicable DC.  Therefore, he is not entitled to a 
higher schedular evaluation.  In any event, the June 2002 VA 
examination shows that the disability from his scar most 
closely approximates a 10 percent evaluation under DC 7804, 
as his scar was superficial and painful on examination.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left shoulder scar does 
not more closely approximate a higher rating.  38 C.F.R. § 
4.7.  Therefore, the preponderance of the evidence against 
this claim.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a higher 
evaluation for his bilateral symptomatic flat feet, currently 
evaluated as 10 percent disabling under DC 5276, acquired 
flatfoot.  38 C.F.R. § 4.71a.  Under DC 5276, a 10 percent 
evaluation is warranted when the disability is moderate, with 
weight bearing line over or medial to the great toe, inward 
bowing of the Achilles tendon, pain on manipulation and use 
of the feet, bilateral or unilateral.   For bilateral flat 
feet, the next highest evaluation is 30 percent, which is 
warranted when the disability is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.  

At his June 2002 VA examination, the veteran described 
increased pain, fatigability, and lack of endurance in both 
feet.  Due to his occupation, the veteran reported frequent 
flare-ups of his symptoms when he stood for long periods of 
time.  The veteran described feelings of "knots" in his 
feet.  He denied use of crutches, canes, corrective shoes, 
braces, or shoe insertions.  The veteran used over the 
counter medication such as Tylenol, Advil, and aspirin to 
relieve his pain.  

Upon examination, the veteran had a normal gait.  There was a 
mild loss of the longitudinal arches of both feet with a 
minor abduction of the forefeet bilaterally and a minimal 
valgus of both heels which did not cause any significant toe-
out gait.  There was pain on both soles during passive 
dorsiflexion, but the examiner stated that this could be due 
to fascitis.  There was mild swelling and pain during 
manipulation of the first metatarsal phalangeal joints.  
There was no significant hallux valgus, skin changes, or 
vascular changes.  The dorsalis pedis and posterior tibialis 
pulses were normal bilaterally.  The veteran's Achilles 
tendon alignment was normal during non weight bearing, and 
there was minimal nonalignment during weight bearing 
bilaterally.  The mid and forefeet were well aligned.  The 
examiner diagnosed the veteran with mild bilateral pes 
planus.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence 
against the veteran's claim.  The examiner did not find 
objective evidence of marked deformity, only a "minor 
abduction" of the feet which did not contribute to a toe-out 
gait.  While there was pain on manipulation, there were no 
characteristic callosities observed.  Other post-service 
medical records do not provide evidence showing that the 
veteran's disability meets the criteria for a 30 percent 
evaluation.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's symptomatic flat 
feet does not more closely approximate a 30 percent rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

The veteran asserts that he is entitled to a higher 
disability evaluation for his degenerative arthritis in his 
feet, which is currently rated as 10 percent disabling under 
DC 5010.  Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is x-ray evidence of 
the involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  

At his June 2002 VA examination, the veteran reported that 
his arthritis pain had gotten worse and that it aggravated 
the stiffness and lack of endurance caused by his flat feet.  
He stated that the could stand for about an hour before 
needing to sit or rest.  He reported that after walking three 
or four blocks, he developed a limp.  Upon examination, there 
was mild swelling and pain during manipulation of the first 
metatarsal phalangeal joints.  

X-rays taken in May 2002 showed mild pes planus and some 
progression of minimal atrophic changes at the level of the 
first metatarsal and first cuneiform relationship, when 
compared to x-rays taken in February 2000.  The examiner 
observed mild progressive changes at the base of the first 
metatarsal and the first cuneiform bones, with no other 
changes.  

The Board finds that the June 2002 examination is entitled to 
great probative weight and that it again provides evidence 
against the veteran's claim.  The x-rays analyzed during the 
examination do not show the involvement of 2 or more major 
joints or 2 or more minor joint groups.  Additionally, there 
is no evidence that the veteran has ever had an 
incapacitating episode due to his degenerative arthritis of 
the feet.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's degenerative 
arthritis does not more closely approximate a 20 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the preponderance of 
the evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of extra-
schedular evaluations under 38 C.F.R. § 3.321(b).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOGCPREC 6-96.  
It is important for the veteran to understand that without 
taking into consideration the veteran's pain, the current 
evaluations could not be justified in several of these 
disorders.  Accordingly, the Board finds that the 
preponderance of the evidence is against entitlement to 
higher ratings for the claimed disabilities.  38 C.F.R. 
§ 4.3.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in May 2003, the RO advised the veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter in 
February 2002, prior to the adverse determination on appeal.  
It addressed the issue of service connection when the veteran 
had filed a claim for increased evaluations.  However, the RO 
corrected this deficient notice by sending a VCAA notice 
letter pertaining to increased evaluation claims in May 2003.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claims. Id. 
at 120-21.  However, the Board is satisfied that the May 2003 
VCAA notice otherwise fully notified the veteran of the need 
to give VA any evidence pertaining to his claims.  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for a left shoulder disability is 
denied.  

An increased evaluation for a scar on the left shoulder is 
denied.   

An increased evaluation for symptomatic flat feet is denied.  

An increased evaluation for degenerative arthritis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


